Citation Nr: 0336705	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-20 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to service connection for scoliosis and 
degenerative arthritis of the lumbar spine.

2.  Entitlement to service connection for bipolar affective 
disorder. 




ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1979 to 
December 1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi. 


FINDINGS OF FACT

1.  Scoliosis clearly and unmistakably pre-existed the 
veteran's period of service.  

2.  Scoliosis did not increase in disability during service.

3.  Degenerative arthritis of the lumbar spine did not have 
onset during service. 

4.  Bipolar affective disorder did not have onset during 
service. 


CONCLUSIONS OF LAW

1.  The presumption of soundness as to scoliosis is rebutted.  
38 U.S.C.A. §§ 1111, 1132, 1137 (West 2002); 38 C.F.R. 
§ 3.304(b) (2003). 

2.  Pre-existing scoliosis was not aggravated by service.  38 
U.S.C.A. §§ 1131, 1153 (West 2002); 38 C.F.R. § 3.306(a) 
(2003). 

3.  Degenerative arthritis of the lumbar spine was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2003). 
 
4.  A bipolar affective disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, amended VA's duties to notify and 
to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence necessary to substantiate the claim 
and which portion of the information and evidence the 
claimant is to provide and which portion VA will obtain on 
the claimant's behalf.  In two letters in April 2001 and July 
2002, addressing the VCAA, the RO notified the veteran of the 
evidence needed to substantiate the claims, namely, evidence 
of a current disability, evidence of incurrence or 
aggravation in service, and evidence of a relationship 
between the in-service injury or disease and the current 
disability.  In the October 2002 statement of the case, the 
RO cited both 38 U.S.C.A. §§ 5103 and 5103A and 38 C.F.R. 
§ 3.159, implementing the VCAA, providing actual notice of 
the pertinent VCAA provisions, including what information or 
evidence that the claimant is to provide to VA and what 
information or evidence that VA will obtain on his behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In December 2003, the President signed into law the Veterans 
Benefits Act of 2003, P.L. 108-183, § 701, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to make a decision on a claim before the expiration of the 
one-year period provided a claimant to respond to VA's 
request for information or evidence.  This legislation, 
effective as if enacted on November 9, 2000, immediately 
after the enactment of the VCAA, supersedes the decision of 
the United States Court of Appeals for the Federal Circuit 
that invalidated a regulatory provision, implementing the 
VCAA, that required a response to VCAA in less than the 
statutory one-year period.  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, 7008, 7009, 7 010 
(Fed. Cir. Sept. 22, 2003).  For these reasons, no further 
procedural development is required to comply with the duty to 
notify under the VCAA. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO did obtain the veteran's 
service medical records, and VA and non-Federal medical 
records identified by the veteran.  The RO also requested 
records from the Social Security Administration (SSA) but was 
informed that the veteran was no receiving any SSA benefits.  
As the veteran has not identified any additional evidence 
pertinent to his claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with. 

Principles Relating to Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  Basically, service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. 
§ 3.303(d). 

The veteran is considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such condition as are recorded 
in examination reports are to be considered noted.  38 
U.S.C.A. § 1111, 1132, 1137; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated during active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease. 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  Aggravation may not be conceded, however, 
where the disability underwent no increase in severity during 
service.  38 C.F.R. § 3.306(b).  

Where a condition noted during service is not, in fact, shown 
to be chronic or where the diagnosis of chronicity may be 
legitimately questioned, continuity of symptomatology after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2003).

Therefore, in order to prevail on the merits of a claim for 
service connection, three elements must be present: (1) 
medical evidence of a current disability; (2) medical 
evidence or in certain circumstances, lay evidence of in-
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Factual Background 

On the report of entrance examination, the spine and 
musculoskeletal system were evaluated as normal, as was the 
psychiatric evaluation.  The remainder of the service medical 
records disclose that, on the eighth day of service, the 
veteran fell on a wet floor in a mess hall and landed on his 
buttocks.  He then complained of pain in the lower back, 
radiating to the left lower extremity.  An X-ray of the 
lumbosacral spine revealed dextroscoliosis at L-2, but no 
fracture, disc space narrowing, or joint degeneration.  He 
was hospitalized on the same day as the fall for observation.  
During the hospitalization, a bone scan was obtained to rule 
out any pathological process in the spine or left hip.  The 
bone scan was normal.  Nerve conduction studies and EMG were 
normal.  The diagnosis was lumbosacral strain.  Also, during 
the hospitalization, because the veteran was experiencing 
anxiety and nervousness, he was referred for psychiatric 
evaluation.  The diagnosis was adjustment reaction to adult 
life.  After a regime of conservative treatment, the veteran 
was returned to duty with a 10-day temporary physical profile 
with no strenuous physical activity.  He was subsequently 
discharged from service because of marginal or nonproductive 
performance. 

After service, VA records, covering the period from June to 
August 1983, disclose that the veteran was seen several times 
for back pain that started three years previously.  X-rays 
revealed scoliosis with mild degenerative changes.  The 
veteran felt that the 1979 injury in service aggravated 
scoliosis.  The assessments included scoliosis and chronic 
low back pain. 

On evaluation in September 1985 for back pain for the purpose 
of obtaining Social Security Administration (SSA) disability 
benefits, a private physician report that the veteran had 
been diagnosed with scoliosis since high school.  The SSA 
determined that the medical evidence established that the 
veteran had scoliosis but he was not under disability for the 
purpose of SSA benefits.  

In his June 2000 application for VA disability compensation, 
the veteran stated he was born with scoliosis.  

VA records show that in May and November 2000 the veteran was 
seen for complaints of back pain.  History included a back 
injury in junior high.  An X-ray revealed scoliosis of the 
lumbar spine and mild degenerative changes.  In December 
2000, magnetic resonance imaging (MRI) studies revealed disc 
bulges at L5-S1 and L1-L2 and a scoliotic curvature of the 
lumbar spine.  When he was seen in June 2001, he continued to 
have back pain with left leg numbness. 

VA records, covering the period from May 2000 to March 2002, 
disclose that the veteran was first seen for psychiatric 
symptoms in May 2000.  In October 2000, bipolar affective 
disorder was diagnosed and he received treatment for the 
disorder through March 2002.  



Analysis  

Scoliosis and Degenerative Arthritis of the Lumbar Spine 

The veteran is presumed to be in sound condition except for 
defects noted on entrance examination.  The presumption is 
rebuttable by clear and unmistakable evidence that 
demonstrates that an injury or disease existed prior to 
service.  38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. 
§ 3.304(b).  Here, the presumption is rebutted as to 
scoliosis by clear and unmistakable evidence, that is, X-ray 
evidence of scoliosis as an incidental finding eight days 
after entry into service, which was not etiologically 
associated with the veteran's in-service back injury, a 
diagnosis of scoliosis since high school reported by a 
private physician, and the veteran's post-service statement 
that he had scoliosis before service.  The veteran's 
post-service statement combined with the medical evidence 
establishes that scoliosis pre-existed service, sufficient to 
rebut the presumption of soundness.  

Since the presumption of soundness as to scoliosis has been 
rebutted, the remaining question is whether scoliosis was 
aggravated during service.  As there was no evidence of 
increase in scoliotic disability during service as evidence 
by a normal bone scan that was obtained to rule out any 
pathological process in the spine, and as the finding of 
lumbosacral strain was unrelated to the pre-existing 
scoliosis, the record is insufficient to establish 
aggravation of pre-existing scoliosis during service.  

As for degenerative changes of the lumbar spine, no such 
changes were found on an X-ray of the lumbar spine during 
service.  After service, degenerative changes of the lumbar 
spine were first documented in 1983.  Since the veteran had 
served less than 90 days on active duty, the statutory one-
year, post-service presumption of service connection for a 
chronic disease, such as arthritis, does not apply.  
38 U.S.C.A. § 1112, 1132; 38 C.F.R. § 3.307(a), 3.309(a).  
Also, because there is no medical evidence that associates 
post-service arthritis with the established low back injury 
in service, there is no basis to relate it to service on 
grounds of either an initial post-service diagnosis or by 
continuity of symptomatology. 38 C.F.R. § 3.303(b) and (d). 
Bipolar Affective Disorder

The evidence of record is sufficient to establish a current 
diagnosis of bipolar affective disorder as evidenced by VA 
records, beginning in May 2000. 

The record, however, does not establish a psychiatric event 
in service sufficient to identify the incurrence of a bipolar 
affective disorder.  And the diagnosis in service of an 
adjustment reaction to adult life does not constitute being 
"noted in service" for the purpose of applying continuity 
of symptomatology.  38 C.F.R. § 3.303(b). 

Notwithstanding the evidence of a current diagnosis of 
bipolar affective disorder, in the absence of a psychiatric 
event in service and of a competent medical opinion relating 
the current diagnosis to service, there is no factual and 
legal basis to support the grant of service connection. 

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims and 
resolving reasonable in the veteran's favor under 38 U.S.C.A. 
§ 5107(b) does not apply. 


ORDER

Service connection for scoliosis and degenerative arthritis 
of the lumbar spine is denied.

Service connection for bipolar affective disorder is denied.


____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



